TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-07-00101-CV



                                    Vivian Goodman, Appellant

                                                   v.

                           W. N. Hardy and Jo Anne Hardy, Appellees


    FROM THE DISTRICT COURT OF SAN SABA COUNTY, 33RD JUDICIAL DISTRICT
         NO. 8495, HONORABLE GUILFORD L. JONES III, JUDGE PRESIDING



                             MEMORANDUM OPINION


                By notice dated July 31, 2007, this Court notified Vivian Goodman that her brief was

overdue. The notice informed Goodman that her appeal could be dismissed if, by August 10, 2007,

she failed to file a brief or reasonably explain the failure to meet the July 2, 2007 deadline for filing

her brief. Goodman has not responded. We dismiss this appeal for want of prosecution.




                                                G. Alan Waldrop, Justice

Before Chief Justice Law, Justices Waldrop and Henson

Dismissed for Want of Prosecution

Filed: August 31, 2007